         Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 1 of 14




                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


JOSE AND LINDA LARTIGUE,
as parents and next friends of K.L.,

       Plaintiffs,

v.                                                          Case No. SA-19-CV-0393-JKP

NORTHSIDE INDEPENDENT
SCHOOL DISTRICT,

       Defendant.


                         MEMORANDUM OPINION AND ORDER

       Before the Court is a Motion to Dismiss (ECF No. 47) filed by Defendant Northside

Independent School District (“N.I.S.D.” or “the District”). The motion is ripe for ruling. After

due consideration of the motion, briefing, and applicable law, the Court grants in part and denies

in part the motion.

                                I. PROCEDURAL HISTORY

       This action was initiated as a putative class action brought by parents of students with “a

hearing impairment disability” who attended school in the District. Plaintiffs alleged N.I.S.D.

violated the Individuals with Disabilities Education Act (“IDEA”), Title II of the Americans with

Disabilities Act (“ADA”), the Rehabilitation Act of 1973, Title VI of the Civil Rights Act of

1964, the United States and Texas Constitutions, and Chapter 121 of the Texas Human

Resources Code. They claimed the District failed to provide “deaf and hearing services” to

Plaintiffs and students who may be members of their proposed class. ECF No. 1.
             Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 2 of 14




           Plaintiffs Jose and Linda Lartigue moved to sever their case and opt-out of the class

action because K.L. no longer attended school in the District. However, after all other plaintiffs

reached a settlement with N.I.S.D. and dismissed their cases, the Court permitted Jose and Linda

Lartigue (“Plaintiffs”) to file an amended complaint on behalf of their child. Cf. ECF Nos. 1; 35.

In their second amended complaint, ECF No. 46, the operative pleading herein, Plaintiffs bring

claims under Title II of the ADA; Section 504 of the Rehabilitation Act (“§ 504”); and 42 U.S.C.

§ 1983 (“§ 1983”). Id. at 12-15.

                 II. ALLEGATIONS IN THE SECOND AMENDED COMPLAINT

           According to Plaintiffs’ second amended complaint, K.L., who is deaf and hearing

impaired,1 received special education services while attending the Science & Engineering

Academy (the “Academy”) in the N.I.S.D. ECF No. 46, pars. 1-3. Persons who are deaf and

hearing impaired must actively work to both receive and send communications Id., par. 2.

Consequently, cognitive fatigue is common in deaf and hearing impaired students. Id. Because

K.L. can hear with the assistance of a hearing aid, she must work “that much harder” to

concentrate and her cognitive fatigue eventually impacted her educationally, socially, physically,

and emotionally. Id., par. 4. A dedicated quiet space to study at school (as opposed to spaces—

like the cafeteria—with sounds and stimuli) would have helped, but N.I.S.D. refused to provide

such a space. Id., par. 27.

           K.L.’s Individualized Educational Plan (“IEP”)2 included sign-language interpreting

services; auditory impaired (“AI”) counseling services for forty-five minutes a month to address



1
    Terminology from Plaintiffs’ second amended complaint.
2
  The IDEA provides federal funding to state and local school systems to assist in educating children with
disabilities and conditions the granting of funds on compliance with federal standards. Endrew F. v. Douglas Cty.
Sch. Dist. RE-1, 137 S. Ct. 988, 993-94 (2017) (citing 20 U.S.C. § 1400 et seq.). “Among them, the State must
provide a free appropriate public education—a FAPE, for short—to all eligible children.” Id. (citing § 1412(a)(1)).

                                                        2
         Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 3 of 14




self-advocacy and coping abilities; specialized transportation services; a transition plan to set

specific post-high school goals; and consultative itinerant support from an AI certified teacher to

help coordinate all the above. Id., pars. 5-9. K.L. never received such services. Id., par. 9.

        Forty-five minutes of counseling was insufficient given her peers could meet with a

counselor whenever they wanted. And K.L.’s peers met with their counselors privately, while

K.L.’s counselor met with her in the hall. Id., par. 24. K.L.’s peers attending the Regional School

for the Deaf participated in group counseling. As the only AI student at the Academy, K.L. did

not have the same opportunity. Id., par. 25. K.L. experienced loneliness and social isolation at

the Academy because none of her classmates or teachers could communicate with her in sign

language. Id., par. 26. With no interpreter on the bus, K.L. panicked during an emergency. Id.,

par. 29. And with no flashing lights, she did not know when an emergency had been called at

school. Id., par. 29.

        Additionally, N.I.S.D. failed to provide K.L. equal access to academic and non-academic

services at the Academy by refusing to provide Communication Access Realtime Translation

Services (“CARTS”) so K.L. could participate in a University Interscholastic League (“UIL”)

competition called Congress. Id., pars. 9-11, 19. K.L. was not given a copy of class notes before

each class, even though N.I.S.D. acknowledged these were necessary both to K.L.’s IEP goals

and her receiving a free and appropriate public education (“FAPE”). Id., pars. 11-12, 20. Further,

the failure to provide closed-captioning for all films and videos shown in class and two sign-

language interpreters at all times negatively impacted K.L.’s educational, physical, and

neurological needs. Id., pars. 13-14, 21, 23.

        K.L. attended School Board meetings on four separate occasions where she advocated for

change. Specifically, K.L. requested that N.I.S.D. highlight successful deaf or hard of hearing



                                                  3
         Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 4 of 14




students in the same way they highlighted successful hearing students; that N.I.S.D. encourage a

mentoring program for deaf students, help support the younger generation of deaf students, and

offer American Sign Language (“ASL”) as a foreign language; and that N.I.S.D. ensure closed

captioning was included in all N.I.S.D. videos whether presented in school or at N.I.S.D.-

sponsored public events. The Special Education Director promised a mentoring program that was

never realized and the Board neither provided any feedback to K.L. nor did they grant her other

requests. Id., pars. 15-18.

       In summary, N.I.S.D. failed to provide the following to K.L.: (1) two interpreters at all

times; (2) closed captioning for films and educational materials in class; (3) specialized

consultative itinerant services to coordinate academic and non-academic needs; (4) private

counseling; and (5) CART services. And N.I.S.D. failed to respond to K.L.’s cognitive fatigue,

her feelings of isolation, and her inability to communicate with her peers. As a result of

N.I.S.D.’s indifference to her needs; her cognitive fatigue, loneliness, and social isolation; and

the academic rigors of the Academy, K.L. began having panic attacks and ultimately left school.

Id., pars. 30-36.

                                   III. LEGAL STANDARD

       To provide opposing parties fair notice of what the asserted claim is and the grounds

upon which it rests, every pleading must contain a short and plain statement of the claim

showing the pleader is entitled to relief. Fed. R. Civ. P. 8(a)(2); Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007); see also Conley v. Gibson, 355 U.S. 41, 47 (1957). To survive a Rule

12(b)(6) motion to dismiss, the complaint must plead “enough facts to state a claim to relief that

is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the



                                                4
           Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 5 of 14




defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

focus is not on whether the plaintiff will ultimately prevail, but whether that party should be

permitted to present evidence to support adequately asserted claims. Id.; Twombly, 550 U.S. at

563 n.8.

       In assessing a motion to dismiss under Rule 12(b)(6), the Court’s review is limited to the

complaint and any documents attached to the motion to dismiss referred to in the complaint and

central to the plaintiff’s claims. Brand Coupon Network, L.L.C. v. Catalina Mktg. Corp., 748

F.3d 631, 635 (5th Cir. 2014). When reviewing the complaint, the “court accepts all well-pleaded

facts as true, viewing them in the light most favorable to the plaintiff.” Martin K. Eby Constr.

Co. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004) (quoting Jones v.

Greninger, 188 F.3d 322, 324 (5th Cir. 1999)).

                                          IV. DISCUSSION

           As an initial matter, the Court notes it is not “bound to accept as true a legal conclusion

 couched as a factual allegation.” Wood v. Moss, 134 S. Ct. 2056, 2065 n.5 (2014) (citing Iqbal,

 556 U.S. at 678). The “tenet that a court must accept as true all of the allegations contained in

 a complaint is inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678. Accordingly, in

 conducting its analysis, this Court looks to the well-pled facts alleged in Plaintiffs’ pleading.

       The Court also notes that the following are undisputed: (1) K.L. is an individual with a

disability as contemplated within the meaning of the Title II of the ADA, and an otherwise

qualified individual with a disability within the meaning of § 504; (2) N.I.S.D. is an agency of

the State of Texas that conducts programs or activities receiving federal financial assistance as

defined by § 504, and is a public entity as defined by Title II of the ADA; (3) K.L. received




                                                    5
         Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 6 of 14




special education services as contemplated by the IDEA and she satisfied the administrative

exhaustion requirements before filing this action.

A. Constitutional and Monell Claims

       “Section 1983 provides a federal cause of action for the deprivation, under color of law,

of a citizen’s rights, privileges, or immunities secured by the Constitution and laws of the United

States.” Livadas v. Bradshaw, 512 U.S. 107, 132 (1994) (citation and internal quotation marks

omitted). “[T]here can be no § 1983 liability unless the plaintiff has “suffered a constitutional

violation . . . at the hands of . . . a state actor.” Doe ex rel. Magee v. Covington Cty. Sch. Dist.,

675 F.3d 849, 867 (5th Cir. 2012) (en banc). Accordingly, for a § 1983 claim to survive a motion

to dismiss under Rule 12(b)(6), a plaintiff must (1) allege a violation of a right secured by the

Constitution or laws of the United States and (2) demonstrate that the alleged deprivation was

committed by a person acting under color of state law. Id., 675 F.3d at 854.

1. Equal Protection

       The Equal Protection Clause of the Fourteenth Amendment mandates that persons

similarly situated be treated the same under the law. Plyler v. Doe, 457 U.S. 202, 216 (1982). An

equal protection claim may be brought by a member of a protected class or by a “class of one.”

Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per curiam). A “class of one” claim

must allege that the plaintiff has been “intentionally treated differently from others similarly

situated and that there is no rational basis for the difference in treatment.” Id.; accord Lindquist

v. City of Pasadena Tex., 669 F.3d 225, 233 (5th Cir. 2012); Wilson v. Birnberg, 667 F.3d 591,

599 (5th Cir. 2012).

       In their second amended complaint, Plaintiffs’ allege that K.L. “was not provided equal

treatment to her non-disabled peers because of her disabilities.” ECF No. 46, par 47. Plaintiffs’



                                                 6
         Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 7 of 14




response clarifies that K.L. “was denied access to public educational services provided her non-

hearing impaired peers,” including access to UIL competitions and audio-visual materials. ECF

No. 48, pars. 45-46. She alleges she was denied access to competitions because N.I.S.D. did not

provide CARTS; she was denied access to audio-visual materials because N.I.S.D. did not

provide closed captioning; and she was denied “many other things.” Id., par. 46. Plaintiffs do not

allege that students who watch in-class audio-visual materials or compete in debate competitions

are similarly situated to K.L. and have not alleged sufficient facts for the Court to conclude that

the hearing students are appropriate comparators. Further, Plaintiffs do not allege facts that show

there was no rational basis for the difference in treatment between K.L. and the hearing students.

2. Due Process

       Plaintiffs’ second amended complaint shows that K.L. made four presentations to the

School Board requesting closed-captioning of audio-visual materials. ECF No. 46, pars. 15-18.

Plaintiffs only allege that K.L. did not receive the response she desired. The pleading makes

clear the Board did not deny her request to be heard. And there are no allegations from which the

Court could infer that the Board did not exercise independent judgment or that it engaged in

other conduct that impinged K.L.’s due process rights.

       Plaintiffs also allege K.L. was denied her property right in a FAPE secured by the IDEA.

Id., par. 48. The IDEA provides procedural safeguards that allow the parents an opportunity to

challenge the establishment or implementation of an IEP in an “impartial due process hearing

which shall be conducted by the State educational agency . . . as determined by State law.” 20

U.S.C. § 1415(b)(2). In Texas, the hearing is conducted before the Texas Education Agency

(“TEA”). Plaintiffs’ pleading shows that K.L. requested a special education due process hearing

with the TEA, a hearing was convened, and K.L. was represented by counsel. Id. pars. 8-9.



                                                7
         Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 8 of 14




Additionally, Plaintiffs’ second amended complaint does not challenge the decision of the

hearing officer. Thus, review of the hearing officer’s decision is not before this Court.

3. Monell

       Municipalities and local governmental entities qualify as persons liable to suit under §

1983. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). To state a claim for municipal

liability under § 1983, a plaintiff must plausibly allege: (1) an official policy or custom; (2) a

policymaker who can be charged with actual or constructive knowledge of the policy; and (3) a

violation of constitutional rights whose “moving force” is the policy or custom. Fennell v.

Marion Indep. Sch. Dist., 804 F.3d 398, 412 (5th Cir. 2015) (quoting Monell, 436 U.S. at 694).

An “official policy or custom” of a school district is: (1) “a policy statement, ordinance,

regulation or decision that is officially adopted and promulgated by the district, or by an official

to whom the district has delegated policy-making authority;” or (2) “a persistent, widespread

practice of district officials or employees, which, although not authorized by officially adopted

and promulgated policy, is so common and well settled as to constitute a custom that fairly

represents district policy.” Eugene v. Alief Indep. Sch. Dist., 65 F.3d 1299, 1304 (5th Cir. 1995)

(internal quotations and citations omitted).

       With respect to their Monell claims, Plaintiffs have not shown that any alleged injury

occurred as a result of an unconstitutional policy or custom of N.I.S.D. Plaintiffs allege:

       the Northside ISD School Board had an actual practice and custom of conscious
       and deliberate indifference to the federal and state constitutions, federal law,
       federal rules, directives from federal executive agencies, and their own School
       Board policies and procedures in regard to the treatment of K.L. due to her status
       as a deaf and hearing impaired person, and such failures were a moving force in
       the injuries to K.L. for which she seeks recovery pursuant to 42 U.S.C. §1983.




                                                 8
         Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 9 of 14




ECF No. 46, par. 46. But Plaintiffs’ do not point to a specific policy nor do her allegations

contain facts that demonstrate any persistent, widespread practices or a pattern of constitutional

violations by the School Board or the Academy.

       School districts can be liable for the deliberate indifference of their subordinates to a

student’s constitutional rights, where there is (1) a failure to supervise or train; (2) a causal

connection between the failure to supervise or train and the violation of the plaintiff’s rights; and

(3) where the failure to supervise or train itself amounted to deliberate indifference. Doe v.

Taylor Indep. Sch. Dist., 15 F.3d 443, 452–54 (5th Cir. 1994). “Mere negligence or even gross

negligence is not enough; ‘a plaintiff usually must demonstrate a pattern of [constitutional]

violations and that the inadequacy of the training is obvious and obviously likely to result in a

constitutional violation.’” Yara v. Perryton Indep. Sch. Dist., 560 Fed. App’x 356, 360 (5th Cir.

2014) (per curiam) (quoting Estate of Davis v. City of N. Richland Hills, 406 F.3d 375, 381 (5th

Cir. 2005)).

       Plaintiffs’ second amended complaint alleges: (1) the District failed to supervise its staff

“as to the law” and “their duties and responsibilities thereunder”; (2) “obviously failed to

correctly train staff in regard to the laws, regulations, directives and the School Board’s own

Policies & Procedures promulgated thereunder”; and (3) “[i]n regard to all the acts, omissions

and deliberate indifference of the Defendant K.L. has been injured thereby.” ECF No. 46, pars.

49-51. But Plaintiffs do not point to facts that support these allegations. Plaintiffs’ response

highlights that K.L. was not provided with two ASL interpreters at all times, including on the bus

or during a school emergency, and the District’s “refusals and denials” to K.L. and her mother’s

complaints. ECF No. 48, pars. 37-40. Plaintiffs’ contend that these facts support a finding of a

deliberate indifference.



                                                 9
        Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 10 of 14




       To demonstrate deliberate indifference, a plaintiff must show a specific state actor knew a

“substantial risk of serious harm” existed and “disregarded the risk.” Cleveland v. Bell, 938 F.3d

672, 676 (5th Cir. 2019); see also Leffall v. Dall. Indep. Sch. Dist., 28 F.3d 521, 531 (5th Cir.

1994) (reciting the elements as: “(1) an unusually serious risk of harm existed, (2) the defendant

had actual knowledge, or was willfully blind to, the elevated risk, and (3) the defendant failed to

take obvious steps to address the risk”). Neither Plaintiffs’ second amended complaint nor their

response includes factual content that demonstrates or allows the Court to draw the reasonable

inference that an “unusually serious risk of harm existed.” Leffall, 28 F.3d 531. For example, the

reference to a school emergency is presented in the abstract. The allegation that “on one

occasion” K.L. “panicked due to an emergency” on the bus is too benign to conclude that there

was a risk of serious harm during that incident. Nor do Plaintiffs allege that a state actor

disregarded any risk posed by the school bus emergency. ECF No. 46, par. 28. And Plaintiffs’

facts do not demonstrate how the absence of two interpreters at all times or a lack of closed

captioning on audio-visual materials created a serious risk of harm.

       Plaintiffs appear to allege that the confluence of all the events alleged in their complaint

led to K.L.’s mental health issues. Id., pars. 32-36. They then contend the Academy was

deliberately indifferent to K.L. as her physical and emotional state “deteriorated.” Id. Plaintiffs

allege that K.L. “suffered alone” because she had no one to talk to but they also allege she had an

AI certified counselor with whom she met regularly. Id., pars. 24, 32. Additionally, the Academy

met with K.L. and her parents to discuss K.L.’s health concerns and the Academy summoned

emergency services when K.L. passed-out at school. Id., pars. 33-34.

       Even assuming Plaintiffs could bring a claim against the District for deliberate

indifference to a serious medical need, Plaintiffs’ second amended complaint alleges no facts to



                                                10
          Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 11 of 14




support this claim. To state such claim, a plaintiff must plausibly allege that a specific defendant

was deliberately indifferent to her serious medical need. See Helling v. McKinney, 509 U.S. 25,

32 (1993); Estelle v. Gamble, 429 U.S. 97, 106 (1976); Twombly, 550 U.S. at 556; Iqbal, 556

U.S. at 678. A serious medical need is “one for which treatment has been recommended or for

which the need is so apparent that even laymen would recognize that care is required.” Gobert v.

Caldwell, 463 F.3d 339, 345 n.12 (5th Cir. 2006). An allegation of deliberate indifference must

show the plaintiff’s “exposure to a substantial risk of serious harm” and the official’s “deliberate

indifference to that risk,” such as the intentional denial, delay, or interference with a plaintiff’s

medical care, or conduct that evinces a wanton disregard. Gobert, 463 F.3d at 345-46; Domino v.

Texas Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001); see also Estelle, 429 U.S. at

104-05.

        “A failure to act ‘unaccompanied by knowledge of a significant risk of harm’ is

insufficient to establish a constitutional violation.” Bell, 938 F.3d at 676 (quoting Farmer, 511

U.S. at 837-38). Thus, an inadvertent failure to provide adequate medical care, negligence, a

mere delay in medical care (without more), or a difference of opinion over proper medical

treatment, are all insufficient to constitute deliberate indifference. See Estelle, 429 U.S. at 105-

07. A plaintiff must show the official “refused to treat him, ignored his complaints, intentionally

treated him incorrectly, or engaged in any similar conduct that would clearly evince a wanton

disregard for any serious medical needs.” Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985).

Nothing in Plaintiffs’ second amended complaint evinces a failure to act or wanton disregard by

the Academy or the District to K.L.’s panic attacks. Thus, their pleading alleges no plausible

entitlement to relief.




                                                 11
        Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 12 of 14




       As explained above, Plaintiffs have not alleged facts to support each of the elements

required to state a constitutional or Monell claim brought under § 1983. Accordingly, the Court

dismisses these claims.

B. Title II of the ADA and § 504 of the Rehabilitation Act

       Title II of the ADA provides “no qualified individual with a disability shall, by reason of

such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.”

42 U.S.C. § 12132. Section 504 prohibits discrimination by recipients of federal funding against

persons with disabilities. 29 U.S.C. § 794. Besides the federal funding prerequisite for the

Rehabilitation Act, the ADA and Rehabilitation Act “are judged under the same legal standards,

and the same remedies are available under both Acts.” Kemp v. Holder, 610 F.3d 231, 234 (5th

Cir. 2010) (per curiam).

       Plaintiffs bring their ADA claim as a failure to accommodate claim and their § 504 claim

as a hostile educational environment claim. ECF No. 48 at 32. “A claim for failure to

accommodate under the ADA has the following elements: (1) the plaintiff is a qualified

individual with a disability; (2) the disability and its consequential limitations were known by the

covered institution; and (3) the covered institution failed to make reasonable accommodations for

such known limitations.” Choi v. University of Tex. Health Sci. Ctr. at San Antonio, 633 F.

App’x 214, 215 (5th Cir. 2015) (per curiam) (citing Taylor v. Principal Fin. Grp., Inc., 93 F.3d

155, 164 (5th Cir. 1996)); accord Cadena v. El Paso Cty., 946 F.3d 717, 724 (5th Cir. 2020).

“These elements also apply to Rehabilitation Act claims.” Id. (citing Bennett-Nelson v. La. Bd. of

Regents, 431 F.3d 448, 454 (5th Cir. 2005)).




                                                12
          Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 13 of 14




        It is undisputed that K.L. is an individual with a qualifying disability and that her

disability and its consequential limitations were known by N.I.S.D. Plaintiffs aver that K.L.

required audio-video content to be captioned in order to meaningfully access it; K.L. needed

CARTS in order to participate in UIL competitions; and that the District refused to provide these

accommodations. These allegations are sufficient to establish a failure to accommodate claim.

        Plaintiffs further allege K.L. was a victim of a hostile educational environment. ECF No.

46, par. 45. The facts alleged in support of this claim are that K.L. did not have closed-

captioning on in-class audio-video or consistent sign-language support and was unable to

participate in debate class, the debate team, and UIL competitions. ECF No. 48, par. 44.

Plaintiffs do not cite a Fifth Circuit case that recognizes a cause of action for a generally hostile

environment caused by failures to accommodate a disability. Applying the principles expressed

in employer-employee and student-student claims,3 this Court cannot conclude that the facts

alleged in Plaintiffs’ second amended complaint show conduct that was so pervasive as to

interfere with K.L.’s academic performance. While Plaintiffs allege facts that demonstrate

physical and emotional responses to stress, they do not connect K.L.’s panic attacks to factual

allegations that demonstrate a hostile educational environment. Accordingly, the Court dismisses

Plaintiffs’ hostile educational environment claim.




3
  See, e.g., Carmichael v. Galbraith, 574 F. App'x 286, 289 (5th Cir. 2014) (per curiam) (requiring evidence of
“pervasive harassment” in student-student sexual harassment claim); Estate of Lance v. Lewisville Indep. Sch. Dist.,
743 F.3d 982, 996 (5th Cir. 2014) (holding that the elements required to establish student-student harassment
include showing that “the harassment was sufficiently severe or pervasive that it altered the condition of his
education and created an abusive educational environment”); Ramsey v. Henderson, 286 F.3d 264, 268 (5th Cir.
2002) (in determining whether a hostile work environment based on race discrimination existed, courts must
consider “the frequency of the discriminatory conduct; its severity; whether it is physically threatening or
humiliating, or a mere offensive utterance; and whether it unreasonably interferes with an employee's work
performance”).

                                                        13
        Case 5:19-cv-00393-JKP Document 52 Filed 03/23/21 Page 14 of 14




C. Leave to Amend

       Plaintiffs’ response to the motion to dismiss requests leave to amend. Generally, courts

should give a plaintiff at least one opportunity to cure any pleading deficiencies before

dismissing a case under Rule 12(b)(6). See Great Plains Trust Co. v. Morgan Stanley Dean

Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002). However, it is not an abuse of discretion to

grant a motion to dismiss without ordering further pleading where the plaintiff has had several

opportunities to replead. Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999); accord Fregia v.

Bright, 750 F. App’x 296, 301 (5th Cir. 2018) (per curiam) (citing United States ex rel. Willard

v. Humana Health Plan of Texas, Inc., 336 F.3d 375, 387 (5th Cir. 2003)). Plaintiffs have had

two previous opportunities to cure the pleading deficiencies identified by N.I.S.D., which

included challenges to the sufficiency their claims. See ECF Nos. 4; 39. Therefore, the Court

denies Plaintiffs’ request for leave to amend.

                                       V. CONCLUSION

       For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART the

Motion to Dismiss. ECF No. 47. Plaintiffs’ failure to accommodate claim shall proceed. All

other claims are dismissed with prejudice.

       This case is set for status conference via Zoom at 11:30 AM on April 27, 2021. Counsel

who have not received the Zoom link within 48 hours of the scheduled conference should

contact Magda Muzza, the Courtroom Deputy. Ms. Muzza can be reached at (210) 244-5021

or Magda_Muzza@txwd.uscourts.gov.

       It is so ORDERED this 23rd day of March 2021.



                                      JASON PULLIAM
                                      UNITED STATES DISTRICT JUDGE


                                                 14
